           Case 8:20-bk-04890-MGW      Doc 24   Filed 09/23/20   Page 1 of 10



                                    ORDERED.



 Dated: September 23, 2020




                     UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                             www.flmb.uscourts.gov

In re:                                                Case No. 8:20-bk-04890-MGW
                                                      Chapter 13
Scott David Olson
and Jennifer Marie Olson,

      Debtors.
_________________________________/


                   ORDER AND MEMORANDUM OPINION
                 GRANTING MOTION TO INVOKE RULE 3002.1

         The Debtors, who are current on their home mortgage, have proposed paying

their mortgage servicer direct outside the plan. Under an administrative order this

Court enters in all chapter 13 cases, the automatic stay is terminated when a debtor

proposes to pay a secured creditor outside the plan. Because the stay has been

terminated as to the Debtors’ mortgage servicer, Rule 3002.1—which imposes

certain notice requirements on a creditor who holds a security interest in a debtor’s

principal residence—no longer applies.
             Case 8:20-bk-04890-MGW      Doc 24    Filed 09/23/20   Page 2 of 10




          The Debtor has asked the Court to reinstate certain provisions in Rule 3002.1.

But the Debtor’s mortgage servicer objects, arguing that Rule 3002.1 was intended to

apply only when a debtor is curing arrearages through a chapter 13 plan, which is not

the case here.

          Although Rule 3002.1 was initially adopted to help implement Bankruptcy

Code § 1322(b)(5), which permits debtors to cure mortgage arrearages through the

plan, the rule was later amended to delete any reference to § 1322(b)(5) because Rule

3002.1 is intended to apply even when, like here, there are no prepetition arrearages.

And because the Debtors intend to continue making their mortgage payments, they

have a need for the information required by Rule 3002.1. The Court will therefore

reinstate sections (a), (c), (e), and (i) of Rule 3002.1.

I.        BACKGROUND

          On June 25, 2020, the Debtors filed for chapter 13 bankruptcy. 1 At the time

the Debtors filed for bankruptcy, their home was encumbered by a mortgage in favor

of Shellpoint Mortgage Servicing. 2 The Debtors were current on their mortgage as of

the petition date. 3




1
    Doc. No. 1.
2
    Doc. No. 14, ¶ 3.
3
    Claim No. 10-1.

                                              2
              Case 8:20-bk-04890-MGW      Doc 24    Filed 09/23/20   Page 3 of 10




          In their chapter 13 plan, the Debtors have indicated their intent to pay

Shellpoint directly outside the plan. 4 Under this Court’s Fifth Amended

Administrative Order Prescribing Procedures for Chapter 13 Cases, the automatic

stay has been terminated (in rem) as to Shellpoint because the Debtor has proposed

paying Shellpoint direct outside the plan. 5

          And because the automatic stay has been terminated, the Debtor has lost the

benefit of Rule 3002.1. 6 Rule 3002.1, among other things, requires the holder of a

claim secured by the Debtor’s principal residence to give the debtor notice of (1) any

change to the debtor’s monthly mortgage payment resulting from a change in the

interest rate or escrow account; and (2) all fees, expenses, or charges the secured

creditor has incurred postpetition that are recoverable against the debtor or his

principal residence. 7 Rule 3002.1 also provides debtors a mechanism for challenging

any of those fees, expenses or charges. 8




4
    Doc. No. 14, ¶ 2; Doc. No. 5.
5
    Doc. No. 6, ¶4(h).
6
    Fed. R. Bankr. P. 3002.1.
7
    Id. 3002.1(a) – (b).
8
    Id. 3002.1 (e).

                                               3
               Case 8:20-bk-04890-MGW          Doc 24   Filed 09/23/20   Page 4 of 10




II.        CONCLUSIONS OF LAW

           Wanting the benefit of Rule 3002.1’s notice provisions and dispute-resolution

mechanism, the Debtor has asked the Court to invoke the rule in this case.9

According to the Debtor, Rule 3002.1 contemplates that this Court can reinstate the

rule even though the automatic stay has been terminated. Indeed, the language in

Rule 3002.1 providing that the rule ceases to apply once the automatic stay has been

terminated is prefaced by the phrase, “unless the court orders otherwise.” 10

           Thus, this Court has the authority to reinstate Rule 3002.1. Shellpoint,

however, argues that it would be improper for the Court to do so here for three

reasons. 11

           First, citing Committee Notes to a 2016 amendment to Rule 3002.1, which

conditioned the applicability of Rule 3002.1 on the automatic stay being in effect,

Shellpoint argues that the Court may only reinstate Rule 3002.1 after the stay has

been terminated if the Debtor can prove he needs the information. 12 The Committee

Notes that Shellpoint refers to give an example of when a debtor may need the

information required under Rule 3002.1 even though stay relief has been granted:

                      Debtors and trustees typically do not make payments on
                      mortgages after the stay relief is granted, so there is
                      generally no need for the holder of the claim to continue

9
    Doc. No. 14.
10
     Fed. R. Bankr. P. 3002.1(a).
11
     Doc. No. 17.
12
     Id. ¶¶ 8 – 11.

                                                   4
               Case 8:20-bk-04890-MGW           Doc 24     Filed 09/23/20    Page 5 of 10




                    providing the notices required by this rule. Sometimes,
                    however, there may be reasons for the debtor to continue receiving
                    mortgage information after stay relief. For example, the debtor
                    may intend to seek a mortgage modification or to cure the default.
                    When the Court determines that the debtor has a need for the
                    information required by this rule, the court is authorized to order
                    that the notice obligations remain in effect or be reinstated after
                    the relief from the stay is granted. 13

           Second, Shellpoint argues that Rule 3002.1 was not intended to apply in

situations where a debtor is current on his mortgage. 14 Again citing to the Committee

Notes, Shellpoint points out that Rule 3002.1 was intended to help implement

Bankruptcy Code § 1322(b)(5), which allows a debtor to cure an existing default and

continue making payments over the life of a plan. According to Shellpoint, “[n]either

the rule nor the advisory committee notes describe a situation where the loan is

current at filing.” 15

           Third, Shellpoint raises a practical concern: it says that if the Court reinstates

Rule 3002.1, it will impose an undue burden on Shellpoint and other mortgage

servicers. 16 For instance, Shellpoint explains that when the automatic stay is lifted,

many of the computer systems that loan servicers use automatically remove the

“bankruptcy hold” on the loan. 17 Although not stated, the implication is that once



13
     Rule 3002.1 advisory committee’s notes to 2016 amendments. (emphasis added).
14
     Doc. No. 17 at ¶¶ 12 – 14.
15
     Id. at ¶ 13.
16
     Id. at ¶¶ 15 – 18.
17
     Id. at ¶ 16.

                                                     5
             Case 8:20-bk-04890-MGW           Doc 24     Filed 09/23/20       Page 6 of 10




the “bankruptcy hold” is removed, loan servicers cannot send out the Rule 3002.1

notices without first recoding their systems. 18 Shellpoint says the cost for it (and other

loan servicers) to recode their systems would be astronomical. 19

           Not to diminish the practical concerns that Shellpoint raises, which the Court

appreciates, the decision to reinstate Rule 3002.1 turns on Shellpoint’s first two

arguments—i.e., that the Debtors do not have a need for the information required by

Rule 3002.1 and that Rule 3002.1 was not intended to apply in cases where the

debtor’s mortgage is current as of the petition date. After all, if Rule 3002.1 was

intended to apply in cases like this one and the Debtors have a need for the

information required under Rule 3002.1, then Shellpoint’s practical concerns cannot

outweigh the Debtors’ need for—and entitlement to—that information.

           This Court concludes that Rule 3002.1 was, in fact, intended to apply in cases

like this one. It is true, as Shellpoint points out, that the Committee Notes from 2011

explain that Rule 3002.1 was intended to help implement Bankruptcy Code §

1322(b)(5), which permits a debtor to cure arrearages through the plan. 20 But

Shellpoint goes too far when it says “[n]either the rule nor the advisory committee

notes describe a situation where the loan is current at filing.” 21



18
     Id.
19
     Id.
20
     Fed. R. Bankr. P. 3002.1 advisory committee’s notes to 2011 enactment.
21
     Doc. No. 17 at ¶ 13.

                                                   6
              Case 8:20-bk-04890-MGW         Doc 24     Filed 09/23/20    Page 7 of 10




          To the contrary, the Committee Notes to the 2016 amendments say exactly

that. But first some background.

          When Rule 3002.1 was first adopted in 2011, it appeared to apply only when a

debtor was curing mortgage arrearages through the plan:

                  This rule applies in a chapter 13 case to claims that are (1)
                  secured by a security interest in the debtor’s principal
                  resident, and (2) provided for under § 1322(b)(5) of the
                  Code in the debtor’s plan. 22

That reading appeared to be confirmed by the Committee Notes, which explained

that the rule was added to aid § 1322(b)(5)’s implementation.

          But Rule 3002.1 was amended in 2016 to eliminate the reference to §

1322(b)(5). Why was the reference to § 1322(b)(5) deleted? According to the

Committee Notes to the 2016 amendment, it was because the rule was intended to

apply even if there was no prepetition arrearage to be cured:

                  Subdivision (a) is amended to clarify the applicability of
                  [Rule 3002.1]. Its provisions apply whenever a chapter 13
                  plan provides that contractual payments on the debtor’s
                  home mortgage will be maintained, whether they will be
                  paid by the trustee or directly by the debtor. The reference to
                  § 1322(b)(5) of the Code is deleted to make clear that the rule
                  applies even if there is no prepetition arrearage to be cured. So
                  long as a creditor has a claim that is secured by a security
                  interest in the debtor’s principal residence and the plan
                  provides that contractual payments on the claim will be
                  maintained, the rule applies. 23




22
     Fed. R. Bankr. P. 3002.1 (2011).
23
     Fed. R. Bankr. P. 3002.1 advisory committee’s notes to 2016 amendments (emphasis added).

                                                  7
             Case 8:20-bk-04890-MGW            Doc 24     Filed 09/23/20      Page 8 of 10




Based on the Committee Notes, it is clear that Rule 3002.1 was intended to apply

even if, as is the case here, the debtor is not in default on his mortgage. 24

          Indeed, the Committee Notes clarify that there are only two requirements for

Rule 3002.1 to apply: (1) a creditor has a claim secured by a security interest in the

debtor’s principal residence; and (2) the plan provides that either the trustee or the

debtor will make contractual payments. 25 Because both those requirements are

satisfied here, Rule 3002.1 should apply.

          The only reason Rule 3002.1 doesn’t currently apply is because this Court’s

Administrative Order terminated the automatic stay as to Shellpoint. And under

Rule 3002.1, the rule’s notice requirements cease to apply when stay relief is granted.

But the reasons for ceasing to apply the rule once stay relief is granted—i.e., debtors

and trustees do not usually continue making payments after stay relief is granted—do

not apply here. The Debtor here intends to continue paying Shellpoint—just outside

the plan. According to the Committee Notes for Rule 3002.1, debtors making

postpetition payments need to know if their mortgage payment has changed. 26




24
  9 Collier on Bankruptcy ¶ 3002.1.01 (16th ed. 2020) (“The Advisory Committee Note issued with
the rule amendment states that the ‘reference to § 1322(b)(5) of the Code is deleted to make clear
that the rule applies even if there is no prepetition arrearage to be cured.’”).
25
  Fed. R. Bankr. P. 3002.1(a); 9 Collier on Bankruptcy ¶ 3002.1.01 (“The rule as amended now
explicitly states that it applies if the debtor’s plan provides that the contractual installment payments
will be made by “either the trustee or the debtor.”).
26
     Fed. R. Bankr. P. 3002.1 advisory committee’s notes to 2011 amendments.

                                                    8
              Case 8:20-bk-04890-MGW             Doc 24     Filed 09/23/20   Page 9 of 10




III.      CONCLUSION

          Rule 3002.1 was “designed to prevent unexpected deficiencies in a mortgage

when a case is completed and closed.” 27 It does so by (1) requiring mortgage lenders

to give debtors notice of changes to their mortgage payments and notice of certain

fees, expenses, and charges; and (2) providing a mechanism for debtors to challenge

those payments or fees, expenses, or charges. The Court understands that reinstating

Rule 3002.1 imposes a burden (perhaps a significant one) on Shellpoint (and possibly

other loan servicers), but when a “creditor’s claim meets the requirements for

application of Rule 3002.1, compliance with its provisions is mandatory, and a court

does not have discretion to excuse compliance.” 28

          Here, Shellpoint’s claim meets the requirements of Rule 3002.1, and but for

this Court’s administrative order granting stay relief as a technical matter, Shellpoint

would be subject to the rule’s notice requirements. Because the Debtors intend to

continue making their mortgage payments, they need notice of any changes to their

payments or any fees, expenses, or charges Shellpoint may assess. It is therefore

appropriate to reinstate Rule 3002.1 even though it imposes a burden on Shellpoint.




27
     9 Collier on Bankruptcy ¶ 3002.1.01 (16th ed. 2020).
28
     Id. (citing In re Adkins, 477 B.R. 71, 73 (Bankr. N.D. Ohio 2012)).

                                                      9
            Case 8:20-bk-04890-MGW      Doc 24    Filed 09/23/20     Page 10 of 10




       Accordingly, it is

       ORDERED:

       1.      Debtors’ motion to invoke Rule 3002.1 is GRANTED. Specifically,

sections (a), (c), (e), and (i) of Rule 3002.1 apply in this case.

       2.      Shellpoint Mortgage Servicing, or any future servicer who may acquire

the servicing rights of Debtors’ mortgage, shall file all applicable Notices of Fees,

Expenses, and Charges required under Rule 3002.1(c). The Debtors have the right to

move to determine the reasonableness of any fees, expenses, and charges under Rule

3002.1(e).



Attorney Donald Golden is directed to serve a copy of this Order and Memorandum
Opinion on interested parties who do not receive service by CM/ECF and to file a
proof of service within three days of entry of this Order and Memorandum Opinion.



G. Donald Golden, Esq.
Katelyn M. Vinson, Esq.
Beth Ann Tobey, Esq.
The Golden Law Group
   Counsel for the Debtor

Seth Greenhill, Esq.
Padgett law Group.
   Counsel for NewRez, LLC, d/b/a Shellpoint Mortgage Servicing




                                             10
